internal_revenue_service number release date index number ------------------------- -------------------------- ------------------ --------------------------------------- re------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-161445-04 date date - legend legend husband wife date trust real_property year dollar_figurea year year dollar_figureb dollar_figurec year dollar_figured year dollar_figuree year dollar_figuref year dollar_figureg year dollar_figureh year dollar_figurei year dollar_figurej ------------------------- -------------------------- -------------------------- ------------------------------------------ --------------------------------------------------------------------------------- --------------------- ------- ----------- ------- ------- ----------- ----------- ------- ----------- ------- ----------- ------- ----------- ------- ----------- ------- ----------- ------- ----------- ------- ----------- between year and year husband and wife made the following additional the facts and representations submitted are summarized as follows on date this is in response to your authorized representative’s letter dated november plr-161445-04 dear ------------------------------- requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of husband’s and wife’s respective generation-skipping_transfer gst tax exemptions husband and wife established trust an irrevocable_trust with gst potential on the date trust was established husband and wife each transferred an undivided one-half interest_in_real_property to trust in year husband also transferred dollar_figurea in cash to trust husband and wife hired an accountant to prepare and file form sec_709 united_states gift and generation-skipping_transfer_tax returns for year the form sec_709 for year reflected husband’s and wife’s intention to treat the transfers as being made one-half by each pursuant to sec_2513 in addition the form sec_709 properly allocated husband’s and wife’s gst exemptions to the transfers to trust contributions to trust dollar_figureb in year dollar_figurec in year dollar_figured in year dollar_figuree in year dollar_figuref in year dollar_figureg in year dollar_figureh in year dollar_figurei in year and dollar_figurej in year due to a lack of communication between husband’s and wife’s attorney and their accountant none of husband’s and wife’s respective gst exemptions were allocated to these transfers husband and wife now request that an extension of time be granted under sec_2642 and sec_301_9100-3 to make allocations of their gst exemptions with respect to the year year year year year year year year and year transfers to trust skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_2632 provides that any allocation by an individual of his or her gst sec_2631 in effect at the time of the transfers provides that for purposes of sec_2601 imposes a tax on every generation-skipping_transfer a generation- under sec_2632 any portion of an individual's gst_exemption not allocated sec_26_2632-1 of the generation-skipping_transfer_tax regulations plr-161445-04 for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed within the time prescribed in sec_2632 is allocated automatically sec_2632 provides that if an individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter which the donor’s spouse makes an election under sec_2513 to treat the gift as made one- half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the sec_2642 provides generally that the secretary shall by regulation sec_2652 provides that if under sec_2513 one-half of a gift is treated as sec_2642 provides that in determining whether to grant relief the sec_26_2652-1 provides that in the case of a transfer with respect to notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time plr-161445-04 electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made with respect to the transfers made by husband and wife to trust in year through year we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for husband and wife to make allocations of their respective gst exemptions to the transfers made to trust in year through year the allocations will be effective as of the dates of the transfers to trust and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer sec_301_9100-3 provides that a taxpayer is deemed to have acted requests for relief under sec_301_9100-3 will be granted when the taxpayer plr-161445-04 the allocations of husband’s and wife’s gst exemptions to the year year and year transfers should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh the allocations to the year year year and year transfers should be made on form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each form_709 and supplemental form_709 copies are enclosed for this purpose transfers to trust because the automatic allocation rules set forth in sec_2632 serve to allocate the transfers made to trust in those years no extension of time is granted with respect to the year and the year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries copy of letter copy for purposes enclosures cc
